679 F.2d 7
BERNARD B. and Shirley B., individually and on behalf of allothers similarly situated, Appellants,v.BLUE CROSS AND BLUE SHIELD OF GREATER NEW YORK; AlbertLewis, individually and as Superintendent of theNew York Insurance Department; New YorkCity Health and HospitalsCorporation, Appellees.
No. 908, Docket 81-7791.
United States Court of Appeals,Second Circuit.
Argued March 24, 1982.Decided May 18, 1982.

Minna J. Kotkin, New York Lawyers for the Public Interest, Inc., New York City, for appellants.
Robert A. Bicks, Breed, Abbott & Morgan, New York City (Victoria A. Cundiff, Rosemary A. Moukad and John L. Shurtleff, Blue Cross and Blue Shield of Greater New York, New York City, of counsel), for appellee Blue Cross and Blue Shield of Greater New York.
June A. Witterschein, New York City (Frederick A. O. Schwartz, Jr., Corp. Counsel, Stephen J. McGrath, New York City, of counsel), for appellee New York City Health and Hospitals Corp.
Donald Sticklor, Asst. Atty. Gen., New York City (Robert Abrams, Atty. Gen. of the State of New York, George D. Zuckerman, Asst. Sol. Gen., New York City, of counsel), for appellee Lewis.
Before LUMBARD and OAKES, Circuit Judges, and FRIEDMAN, Chief Judge, United States Court of Claims.*
PER CURIAM:


1
The judgment of the United States District Court for the Southern District Court of New York is affirmed on the opinion of Judge Sand below, 528 F. Supp. 125 (S.D.N.Y.1981).



*
 Sitting by designation